815 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert DUMAS, Plaintiff-Appellant,v.Thomas STICKRATH;  Ken D. Bucey;  Laurie Danis, Defendants-Appellees.
No. 86-3294.
United States Court of Appeals, Sixth Circuit.
March 24, 1987.

Before ENGEL and GUY, Circuit Judges, and PECK, Senior Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff, an inmate of Orient Correctional Institution, filed this civil rights action pursuant to 42 U.S.C. Sec. 1983.  In his complaint he alleged that he was subject to disciplinary detention prior to a hearing in violation of due process.  The district court dismissed the complaint for failure to state a claim upon which relief could be granted and plaintiff appealed.


3
In light of the broad administrative and discretionary authority given to prison officials, and for the reasons set forth in the district court opinion, we affirm.   See Hewitt v. Helms, 459 U.S. 460 (1983).  Plaintiff was only held in administrative segregation for 24 hours, he received notice of the reasons for his segregation, an investigation of the charges was conducted, and at a hearing with the Rules Infractions Board plaintiff was acquitted of the misconduct charges.  Thus, the minimum requirements of the due process clause were met and plaintiff's constitutional claim must fail.  Rule 9(b)(5), Rules of the Sixth Circuit.